Per curiam.
The Smiths were divorced in 1978 and custody of their two young children, a boy and a girl, was awarded to the mother. Thereafter Mr. and Mrs. Houston adopted the Smiths’ son with the consent of the mother but without the consent of the father.
The father brought suit in equity to set aside the adoption because he had not been personally served with notice of the proceeding, and to obtain custody of his son. The trial court set aside the order of adoption but granted custody (temporary) to the adopting parents until further order of the court. The evidence was conflicting as to whether the natural father had failed to support, or had abandoned, his son. See Code Ann. § 74-108 (3). However, the trial judge did not decide the abandonment issue.
The issue of custody not yet having been decided, the order appealed was not final. There being no appealable interlocutory order and no certificate for immediate review, the appeal is dismissed as premature. Code Ann. § 6-701.

Appeal dismissed.


All the Justices concur.

McCamy, Minor, Phillips & Tuggle, James T. Fordham, for appellant.
Susan W. Bisson, for appellees.